Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, the limitations “a housing for receiving a module with a pushbutton, the housing including two lateral cage elements between which the module can be pushed in, wherein the module can be switched to a live state via the pushbutton, wherein the module carrier further comprises a locking cap, wherein the locking cap has a device for actuating the pushbutton” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, the Applicant’s drawings are not clear and there is no any structure that ordinary skill in the art and consider as “pushbutton”. On the other hand, there is no structure shown “the pushbutton is actuatable by locking the locking cap using the actuating device”. Based on the disclosed figures, there is no way to have the actuating device to actuate the pushbutton. Further clarification is required. Examiner notice that Applicant submitted replacement drawing and SPEC. However, the drawing having labels 12, 20-21 pointed to a same “box”. At most, Examiner can tell there is a “circle” and it seems can be “a pushbutton”. However, even though the little circle is a pushbutton, there is no way the 13 can push and activate the pushbutton. 
In Claim 5, the limitations “the pushbutton lies behind a module cap, which is blocked by the locking cap” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, the Applicant’s drawings are not clear and there is no any structure that ordinary skill in the art and consider as “the pushbutton is blocked by the locking cap”. Further clarification is required. 
In Claim 7, the limitations “the housing and locking cap are configured to prohibit removal of the module and the locking cap from the module carrier at the same time” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, due to the indefinite of the claim 1, this claim is even more confuse/unclear. Further clarification is required. 
In Claim 8, the limitations “the pushbutton switches a release circuit, which switches the module to live or currentless via a relay” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. The disclosed figures are not clear about the items: pushbutton, safe release circuit, and relay. In addition, due to the indefinite of the claim 1, this claim is even more confuse/unclear. Further clarification is required. 
In Claim 10, the limitations “the actuating device is a pin extending in a direction facing the pushbutton” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. The disclosed figures are not clear about the items: pushbutton and pin. In addition, due to the indefinite of the claim 1, this claim is even more confuse/unclear. The new update drawing shown a triangle share with apex facing to the top. Examiner can’t find out any “pin” which can activate the pushbutton. Further clarification is required.

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph: “the locking cap has a device for actuating the pushbutton and wherein, in the unactuated state, the pushbutton is switched to not live and the pushbutton is actuatable by locking the locking cap using the actuating device”, “the pushbutton lies behind a module cap, which is blocked by the locking cap”, etc (see above 112 rejection), and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Krah (US 20060274042 A1).
With regard claim 1 (see also 112 rejections and drawings objection), Krah discloses A module carrier for use in a potentially explosive atmosphere, in a form of gas or dust, (abstract; fig 1-19) comprising: a housing for receiving a module with a pushbutton (at least fig 1-3 or fig 19, the housing, for user to touch, and for receiving at least one module with a pushbutton; paragraph [157]-[158]; see also [154]), the housing including two lateral cage elements between which the module can be pushed in (at least fig 1-3 or fig 19, two lateral cage elements between which the module can be pushed in), wherein the module can be switched to a live state via the pushbutton (at least fig 19, paragraph [157]-[158]; see also [154]), wherein the module carrier further comprises a locking cap (at least fig 19, the locking cap structure, on top of 756, has a device for actuating the pushbutton), wherein the locking cap has a device for actuating the pushbutton and wherein (paragraph [157]-[159]; see also [154]), in the an unactuated state, the pushbutton is switched to non-live state and the pushbutton is actuatable by locking the locking cap using the actuating device (paragraph [157]-[159]; see also [154]).
 Regarding claim 2, Krah further disclosed the module is a power supply unit module (paragraph [106]-[107]; at least the power supply to the circuit).
Regarding claim 4, Krah further disclosed the locking cap has at least one snap hook (at least fig 15, fig 19; the snap hook on the bottom, no label).
Regarding claim 5, Krah further disclosed when the locking cap is locked (fig 15 or fig 19), the pushbutton lies behind a module cap, which is blocked by the locking cap (Examiner consider it’s blocked by the locking cap on at least one view point).
Regarding claim 6, Krah further disclosed the locking cap covers the module in the locked state such that, under the locking cap, the module is not releasable (at least fig 19).
Regarding claim 7, Krah further disclosed he housing and locking cap are configured to prohibit removal of the module and the locking cap from the module carrier at the same time (at least fig 19, Examiner consider the interlock structure is configured to prohibit removal of the module and the locking cap from the module carrier at the same time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krah (US 20060274042 A1) in view of and further in view of CHARLES  (US 3094920 A). 
With regard claim 8, the above discussed art further disclosed the pushbutton switches a release circuit (the button is operated on/off with and without pressing by a user; Examiner consider it as a release circuit). 
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for which switches the module to live or currentless via a relay.
CHARLES teaches: switches a module to live or currentless via a relay (col 3, lines 69 to col 4, lines 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (switch a module via a relay) and modify to previous discussed structure (modified to the primary art’s switch structure) so as to further provide reliable circuit for the modified structure and/or saving the power by switches a module to live or currentless. 
 Claims 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krah (US 20060274042 A1) in view of and further in view of Bynum  (US 20060028442 A1). 
With regard claim 9, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the locking cap is translucent.
Bynum further teaches: a device housing using translucent material (paragraph [157]-[159]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (using translucent material) and modify to previous discussed structure (modified to locking cap) so as to further improve the looking of the modified structure and/or improve the repair process. 
 Claims 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krah (US 20060274042 A1) in view of and further in view of Wang  (US 9201518 B2). 
With regard claim 10, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the actuating device is a pin extending in a direction facing the pushbutton. Wang teaches: the actuating device is a pin extending in a direction facing the pushbutton (at least fig 3-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (a pin extending in a direction facing the pushbutton) and modify to previous discussed structure (modified to the primary art’s switch structure) so as to further provide reliable circuit for the modified structure and/or improve the engagement/activation between the pushbutton and the actuating device. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “In view of the above, it is submitted that claims 1, 5 and 7-8 satisfy the requirements of 35 U.S.C. §112 and are patentable thereunder. Withdrawal of the rejection is respectfully requested.” (pages 6-7).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) Examiner request Applicant to clearly point out which one/structure is the “pushbutton”. Just using a label with an arrow to a box can’t disclose a “pushbutton” in an invention.
With respect to the Applicants’ remarks that, “Nevertheless, the Applicant's claimed invention recites "a housing for receiving a 
module with a pushbutton, the housing including two lateral cage elements between which the module can be pushed in." Krah fails to disclose, teach, suggest or even predict that the housing includes two lateral cage elements, and that the module can be pushed between the lateral cage elements. Therefore, Krah fails to disclose each and every element of the claimed invention, as arranged or combined in the claim.” (pages 7-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Krah discloses A module carrier for use in a potentially explosive atmosphere, in a form of gas or dust, (abstract; fig 1-19) comprising: a housing for receiving a module with a pushbutton (at least fig 1-3 or fig 19, the housing, for user to touch, and for receiving at least one module with a pushbutton; paragraph [157]-[158]; see also [154]), the housing including two lateral cage elements between which the module can be pushed in (at least fig 1-3 or fig 19, two lateral cage elements between which the module can be pushed in), wherein the module can be switched to a live state via the pushbutton (at least fig 19, paragraph [157]-[158]; see also [154]), wherein the module carrier further comprises a locking cap (at least fig 19, the locking cap structure, on top of 756, has a device for actuating the pushbutton), wherein the locking cap has a device for actuating the pushbutton and wherein (paragraph [157]-[159]; see also [154]), in the an unactuated state, the pushbutton is switched to non-live state and the pushbutton is actuatable by locking the locking cap using the actuating device (paragraph [157]-[159]; see also [154]).

With respect to the Applicants’ remarks that, “As discussed above, Krah is devoid of disclosing, teaching, suggesting or even predicting the Applicant's claimed limitation of "a housing for receiving a module with a pushbutton, the housing including two lateral cage elements between which the module can be pushed in." Krah only discloses a unibody mouse including a housing 752 which encloses therein the various internal components of the mouse. The housing is formed by a top member pivotably connected to a base” (pages 9 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841